DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972.
In regards to claims 1, 13-14:  Maeda teaches an information processing apparatus (Figure 1) in which a controller (2 and 3 taken together) including at least one processor 2 executes a boot program (31), the information processing apparatus comprising: a storage unit (31 and 42) configured to store at least a first boot program (31) and a second boot program (42), corresponding to the first boot program (second boot program is patch code for the first boot program); the controller configured to: read and execute programs (reads and executes the boot program); detect, in accordance with occurrence of an error (a bug occurs in the program Para [0005]) of the first boot program (initial boot program 31), an address (address para [0008]) of a storage area storing a program portion of the first boot program in which the error has occurred; and specify, from an address of a storage area storing the second boot program (specifies the address of the patch code in 42), an address corresponding to the detected address (Para [0032]), 
Shibata et al teaches an information processing apparatus (Figure 1, 4) in which a controller (110) including at least one processor (Para [002]) executes a boot program (boot loader) to start up an operating system (operating system), the information processing apparatus comprising: a storage unit (120) configured to store at least a first boot program (boot loader) and a second boot program (backup boot loader Para [0005])), corresponding to the first boot program (backup for the boot loader); the controller configured to: read and execute programs (executes the boot loader); detect, in accordance with occurrence of a read error (read inability error) at reading of the first boot program (boot loader), an address (Address Para [0021]) of a storage area storing a program of the first boot program (boot loader) in which the read error has occurred; and specify, from an address of a storage area storing the second boot program, an address corresponding to the detected address (Para [0021]), wherein the controller reads and executes a program of the second boot program (backup boot loader) stored in the storage area of the specified address.  Shibata et al teaches replacing the entire boot loader with the replacement boot loader instead of only replacing a “portion” of the boot loader program.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimer invention to have Maeda’s boot loader load the operating system and include read errors in the types of errors that are included in the bug because this would have prevented crashing on all errors including read errors.  Alternatively it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have Shibata et al’s 
In regards to claim 12:  the patch code is to replace identical code thus the same.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 as applied to claim 1 above, and further in view of Iizuka et al PN 2015/0324301.
In regards to claim 2:  Both Maeda and Shibata et al teach determining the address of the backup boot loader but neither expressly teaches using a management table to identify the address of the program segments.  Iizuka et al expressly teaches using a management table it identify locations of program segments (figure 6).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a management table for the addresses because this is a typical method of identifying program segment locations.
In regards to claim 3:  the address of the program is the start address of the program.
In regards to claim 4:  Maeda teaches loading sequential partial patch programs (figure 6).  Maeda teaches the LSI starts by executing an initial boot program stored in ROM and a verification circuit configured to judge whether or not replacement of part of the initial boot program is needed the patch code replacement sequencer including the replacement program.  With this a bug in the initial boot program is replaced with a patch program and the patch program is executed (Para [0008]).  This replacement program would be run from its beginning.
In regards to claim 5:  Maeda teaches loading sequential patches from the second boot loader and executing each sequential boot loader.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 and Iizuka et al PN 2015/0324301 as applied to claim 2 above, and further in view of Crouse et al PN 4,831,517.
In regards to claim 6:  Maeda teaches jumping to execute the patch code but does not state it returns to the initial program after executing the patch code.  Crouse et al teaches (figure 4) executing code until a bad code is discovered then jumping to patch code (corrected code) then after executing the corrected code returning to the address just after the bad code.  It would have been obvious to return to the address following the bad code because this is may be a quicker access code.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 as applied to claim 1 above, and further in view of Britt, Jr. 2003/0093643.
In regards to claims 7-9:  Maeda et al teaches patching the boot loader in the execution memory.  This would read on the third boot program being the results of the patching that is executed.  Maeda et al however does not teach storing the 3rd .
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 as applied to claim 1 above, and further in view of Davis et al PN 10,796,004.
In regards to claim 10:  Maeda only teaches one backup boot loader from which to patch the original boot loader and only one processor.  Davis et al teaches “For multicore or multiprocessor configurations, the system can either boot from a single instance of the Boot Loader in a shared NS or each processor or core can boot independently with their own copy of the Boot Loader in their own independent NS partition.”  Column 4 line 54 et seq.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have multiple processors each with their own boot loader because this would have allowed for a faster system including faster booting.
In regards to claim 11:  Maeda teaches a timeout for indicating boot error (Para [0032]).  Maeda does not state the timer is a counter.  Official notice is taken that counters are commonly used as a timer.  It would have been obvious to a person of ordinary skill in the art to use a counter with a threshold as a timer for the timeout because this is a common form of timer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple references are cited that teach patching a boot loader.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185